Name: 2014/269/EU: Council Implementing Decision of 6 May 2014 amending Decision 2009/935/JHA as regards the list of third States and organisations with which Europol shall conclude agreements
 Type: Decision_IMPL
 Subject Matter: America;  information technology and data processing;  European construction;  information and information processing;  Europe;  Asia and Oceania
 Date Published: 2014-05-13

 13.5.2014 EN Official Journal of the European Union L 138/104 COUNCIL IMPLEMENTING DECISION of 6 May 2014 amending Decision 2009/935/JHA as regards the list of third States and organisations with which Europol shall conclude agreements (2014/269/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2009/371/JHA of 6 April 2009 establishing the European Police Office (Europol) (1), and in particular point (a) of Article 26(1) thereof, Having regard to Council Decision 2009/934/JHA of 30 November 2009 adopting the implementing rules governing Europol's relations with partners, including the exchange of personal data and classified information (2), and in particular Articles 5 and 6 thereof, Whereas: (1) On 30 November 2009, the Council adopted Decision 2009/935/JHA (3). (2) Since the determination of the list of the third States and organisations with which Europol shall conclude agreements referred to in point (a) of Article 26(1) of Decision 2009/371/JHA (the list) is linked to the external relations of the Union and its Member States, that point confers on the Council implementing powers to determine the list. Pursuant to Decisions 2009/371/JHA and 2009/935/JHA, the list is set out in the Annex to Decision 2009/935/JHA. (3) It is for Europol's Management Board to review the list when necessary and to decide whether to propose to the Council amendments thereto. (4) In its meeting of 3-4 October 2012, Europol's Management Board decided to recommend to the Council that it add certain third States to the list, outlining the operational need to conclude cooperation agreements with those third States. (5) It is most important that Europol initiate the procedure for the conclusion of a cooperation agreement giving priority to Georgia, given the commitments in the framework of the Eastern Partnership established in 2009, the initialling in November 2013 of the Association Agreement between the European Union and Georgia, and the EU-Georgia Association agenda, as well as the EU-Georgia Visa Liberalisation Action Plan. (6) Decision 2009/935/JHA should therefore be amended accordingly. (7) On 19 December 2012, the Council decided to consult the European Parliament and, following that consultation, the European Parliament issued an opinion (4), HAS ADOPTED THIS DECISION: Article 1 In point 1 of the Annex to Decision 2009/935/JHA, the following entries are inserted:  Brazil  Georgia  Mexico  United Arab Emirates. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 May 2014. For the Council The President G. STOURNARAS (1) OJ L 121, 15.5.2009, p. 37. (2) OJ L 325, 11.12.2009, p. 6. (3) Council Decision 2009/935/JHA of 30 November 2009 determining the list of third States and organisations with which Europol shall conclude agreements (OJ L 325, 11.12.2009, p. 12). (4) Opinion of 20 November 2013 (not yet published in the Official Journal).